In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-20-00195-CV
                               __________________

                    IN THE INTEREST OF X.L.
__________________________________________________________________

                On Appeal from the 75th District Court
                       Liberty County, Texas
                     Trial Cause No. CV1813884
__________________________________________________________________

                          MEMORANDUM OPINION

      C.L. (“Father”) appeals the trial court’s order terminating his parental rights.

In his sole issue, Father challenges the legal and factual sufficiency of the evidence

supporting the best interest finding. See Tex. Fam. Code Ann. § 161.001(b)(2). We

affirm the trial court’s judgment terminating Father’s parental rights.

                                  BACKGROUND

      In October 2018, the Department of Family and Protective Services (“the

Department”) filed a petition seeking the termination of Father’s parental rights to

his son, X.L. The trial court conducted a bench trial on the Department’s petition.

Chantelle Miller testified that she received X.L.’s case while working as an


                                          1
investigator with the Department, and the allegations included drug use by both

parents and concerns regarding the home environment. Miller explained that she

made initial contact with M.P., X.L.’s mother (hereafter referred to as “Mother”),

who would not allow her in the home. Although Mother reported that X.L. was

staying with Father in a hotel, Miller learned that Father was in jail due to a domestic

violence incident with Mother. Miller testified that when she visited Father at the

jail, he denied the allegations of domestic violence and drug use and also denied that

his home lacked working utilities, and Father reported that X.L. was staying with his

aunt. Miller testified that Father’s aunt denied having X.L., and Miller did not know

where X.L. was until she received a tip that X.L. was staying with a family friend.

      According to Miller, when she first encountered X.L., he was dirty, unkempt,

and appeared to have not been bathed in a few days. After Miller discussed the

allegations with Mother, Mother denied drug use but admitted that she did not have

working utilities. According to Miller, Mother reported that she was pregnant, and

Mother refused a drug test and indicated that she would not cooperate with the

Department. Miller also explained that she had concerns about domestic violence

between Mother and Father, but she was unable to substantiate the allegations

concerning drug use or the condition of the home. Miller testified X.L. was removed

due to an unsafe and unstable environment and concerns about domestic violence,




                                           2
and because there were no placement possibilities when X.L. was removed, X.L.’s

case was transferred to a conservatorship.

      Father testified that his first contact with the Department was when Miller

came to see him in jail, and at that time, he had been in jail for about two days.

According to Father, Miller informed him that the Department was removing X.L.

from Mother’s custody because there was no electricity at her home, and Father

testified that there was no power in the home. Father explained that he and Mother

have two other minor boys, Z.L., who is also in the Department’s care and X., a two-

month old who was in the hospital with a collapsed lung.

      Father testified that he pays one hundred dollars a month in child support for

X.L. and provides clothes and milk. Father testified that he was currently employed

and that he had been staying at the Deluxe Inn for the past four months because it

was close to his workplace. Father explained that it had been three weeks since he

last saw X.L., who is placed with Father’s niece, L.L.

      Concerning his family service plan, Father testified that he signed his service

plan in jail and was released seven or eight months later. Father stated that he was

unable to participate in any of the services during his incarceration. Father denied

taking drugs and admitted that he had not completed his services because of his work

schedule, and stated that he had completed half of the parenting classes and an

evaluation at the Department. Father also testified that he had two prior arrests for

                                         3
assaulting a family member and was convicted on one of the charges and served two

years in prison. Father explained that, although the domestic violence incident

involving Mother was an accident, he pleaded guilty and was currently on probation

for ten years.

       According to Father, L.L. was taking good care of X.L., but he believed X.L.

should be with him and Mother. Father also testified that he had never seen Mother

harm or neglect X.L., and that even though he and Mother are not in a relationship,

he helps Mother because they have children together. Father asked that the court not

terminate his parental rights because he can take care of X.L. and wants to help raise

him.

       Mother testified that X.L. was two years old at the time of trial and that when

X.L. was removed she was not living at the home about which the Department had

been concerned. Mother admitted that she was not cooperative with the Department

when X.L. was removed. Mother testified that she has four other children, including

X, a newborn who is living with a foster family. Concerning the domestic violence

incident with Father, Mother explained that it was an accident, and that she failed to

catch a can of beans that Father tossed to her. Mother testified that X.L. was there

when the incident occurred, and after Father called an ambulance for assistance, she

went to the hospital and received nine stitches on her head. Mother testified that she

believed that it was in the best interest of X.L. to remain in L.L.’s care, and Mother

                                          4
wanted to continue to have supervised visitation. Mother testified that Father takes

her to visit X.L. and that Father acts appropriately and is not a danger to her or X.L.

      Sharonda Easley, a caseworker with the Department testified that Father was

incarcerated when X.L. was removed, and she did not know how involved Father

was prior to the removal. Regarding Father’s service plan, Easley testified that

Father completed a drug and alcohol assessment but failed to follow the

recommendations. Easley testified that Father also failed to complete parenting

classes and to comply with all drug tests. According to Easley, Father exhibited

anger during one of the visits with the children when he got into an altercation with

Mother. Easley testified that L.L. could provide a good permanent home.

      Cindy Moffitt, X.L.’s CASA advocate, testified that X.L. is happy and doing

well in his current placement with L.L., and X.L. has a connection with his aunt and

cousins. Moffitt testified X.L. has been with L.L. for a year, and L.L. is employed

and can provide a home for X.L. According to Moffitt, it was in X.L.’s best interest

that Father’s parental rights be terminated, because X.L. deserves a permanent home,

and L.L. wants to adopt X.L. Moffitt explained that L.L. is also willing to be X.L.’s

permanent managing conservator and that L.L. would continue to allow X.L.’s

parents to visit if they are not under the influence of drugs. Karen Foyil, the CASA

advocate supervisor, testified that she spoke with Father about completing his




                                          5
services. Foyil explained that Father had not taken the needed steps to provide a safe

and stable home.

       L.L. explained that she has known Father her entire life, and she wants X.L.

to have a connection with Father. L.L. testified that Father wanted X.L. to remain in

her home because it is a stable environment. L.L. testified that X.L.’s parents wanted

her to be X.L.’s permanent managing conservator, and L.L. indicated that she could

protect X.L. and continue to supervise the visits. L.L. testified that termination of

Father’s rights should be a last resort, but she knew that it was not in X.L.’s best

interest to be returned to his parents. According to L.L., it was in X.L.’s best interest

to remain with her, and she would allow X.L.’s parents to visit according to her terms

and work schedule. L.L. testified that she wants to adopt X.L. and to allow X.L.’s

parents to visit as long as they are safe and appropriate, and L.L. understood that

parental rights would have to be terminated for her to adopt.

      L.L. expressed concern that X.L. acts out after he visits with his parents, and

it takes X.L. a day to calm down to his normal self. L.L. also explained that she did

not want X.L.’s parents using drugs around X.L. and that it was in X.L.’s best interest

that his parents be required to submit to drug testing. According to L.L., Father had

paid her two to three hundred dollars in child support for X.L. L.L. also testified

that X.L. has bonded with her mother and daughter, and she has plans for X.L. to

attend a pre-kindergarten program.

                                           6
      The trial court found that clear and convincing evidence supported three

predicate statutory grounds for terminating Father’s parental rights and that

termination of Father’s parental rights was in X.L.’s best interest. See Tex. Fam.

Code Ann. §§ 161.001(b)(1)(D), (E), (O), (2). Father appealed.

                                     ANALYSIS

In his sole issue, Father contends that the evidence is legally and factually

insufficient to demonstrate that termination of his parental rights is in X.L.’s best

interest. See Tex. Fam. Code Ann. § 161.001(b)(2). Under legal sufficiency review,

we review “all the evidence in the light most favorable to the finding to determine

whether a reasonable trier of fact could have formed a firm belief or conviction that

its finding was true.” In the Interest of J.F.C., 96 S.W.3d 256, 266 (Tex. 2002). We

assume that the factfinder resolved disputed facts in favor of its finding if a

reasonable factfinder could, and we disregard all evidence that a reasonable

factfinder could have disbelieved or found to have been incredible. Id. If no

reasonable factfinder could form a firm belief or conviction that the matter that must

be proven is true, the evidence is legally insufficient. Id.

      Under factual sufficiency review, we must determine whether the evidence is

such that a factfinder could reasonably form a firm belief or conviction about the

truth of the Department’s allegations. Id. We give due consideration to evidence that

the factfinder could reasonably have found to be clear and convincing. Id. We

                                           7
consider whether disputed evidence is such that a reasonable factfinder could not

have resolved that disputed evidence in favor of its ruling. Id. If, in light of the entire

record, the disputed evidence that a reasonable factfinder could not have credited in

favor of the finding is so significant that a factfinder could not reasonably have

formed a firm belief or conviction, the evidence is factually insufficient. Id.

      The decision to terminate parental rights must be supported by clear and

convincing evidence, i.e., “the measure or degree of proof that will produce in the

mind of the trier of fact a firm belief or conviction as to the truth of the allegations

sought to be established.” Tex. Fam. Code Ann. § 101.007; In the Interest of J.L.,

163 S.W.3d 79, 84 (Tex. 2005). The movant must show that the parent committed

one or more predicate acts or omissions and that termination is in the child’s best

interest. See Tex. Fam. Code Ann. § 161.001(b)(1), (2); see also In the Interest of

J.L., 163 S.W.3d at 84. We will affirm a judgment if any one of the grounds is

supported by legally and factually sufficient evidence and the best interest finding is

also supported by legally and factually sufficient evidence. In the Interest of C.A.C.,

Jr., No. 09-10-00477-CV, 2011 WL 1744139, at *1 (Tex. App.—Beaumont May 5,

2011, no pet.) (mem. op.).

      Regarding the best interest inquiry, we consider a non-exhaustive list of

factors: (1) the desires of the child; (2) emotional and physical needs of the child

now and in the future; (3) emotional and physical danger to the child now and in the

                                            8
future; (4) parental abilities of the individuals seeking custody; (5) programs

available to assist these individuals to promote the best interest of the child; (6) plans

for the child by these individuals or by the agency seeking custody; (7) stability of

the home or proposed placement; (8) acts or omissions of the parent which may

indicate that the existing parent-child relationship is not proper; and (9) any excuse

for the acts or omissions of the parent. Holley v. Adams, 544 S.W.2d 367, 371-72

(Tex. 1976); see Tex. Fam. Code Ann. § 263.307(b). No particular Holley factor is

controlling, and evidence of one factor may be sufficient to support a finding that

termination is in a child’s best interest. In the Interest of A.P., 184 S.W.3d 410, 414

(Tex. App.—Dallas 2006, no pet.). The best interest determination may rely on

direct or circumstantial evidence, subjective facts, and the totality of the evidence.

In the Interest of N.R.T., 338 S.W.3d 667, 677 (Tex. App.—Amarillo 2011, no pet.).

“A parent’s drug use, inability to provide a stable home, and failure to comply with

a family service plan support a finding that termination is in the best interest of the

child.” In the Interest of M.R., 243 S.W.3d 807, 821 (Tex. App.—Fort Worth 2007,

no pet.). Evidence of a parent’s continued drug use supports a finding that he poses

a present and future risk of physical or emotional danger to the child and that

termination would be in the child’s best interest. See In the Interest of S.N., 272

S.W.3d 45, 53 (Tex. App.—Waco 2008, no pet.).




                                            9
      With respect to the child’s best interest, the trial court heard evidence that (1)

Father had a history of committing family violence and had exhibited anger during

one of his visits with X.L., (2) Father failed to complete his service plan, (3) Father

failed to take the necessary steps to provide a safe and stable home, (4) Father failed

to comply with all drug tests, (5) X.L. is happy and has bonded with L.L. and her

family and is doing well in his current placement, (6) X.L.’s best interest would be

served by allowing him to remain with L.L., (7) L.L. wants to adopt X.L. and could

provide X.L. with a stable and drug-free home, (8) X.L. acts out after visiting with

Father and L.L. has concerns about Father’s continued drug use, (9) L.L. has plans

for X.L. to attend a pre-kindergarten program, and (10) termination of Father’s

parental rights is in the best interest of X.L. because X.L. deserves a permanent

home. The trial court also heard evidence that L.L. could provide a good permanent

home for X.L. and would continue to allow Father to be a part of X.L.’s life as long

as Father acted appropriately and remained drug-free.       Prompt and permanent

placement of the child in a safe environment is presumed to be in the child’s best

interest. See Tex. Fam. Code Ann. § 263.307(a). As the sole judge of the credibility

of the witnesses and the weight to be given to their testimony, the trial court could

reasonably conclude that termination of Father’s parental rights was in X.L.’s best

interest. See id. § 161.001(b)(2), 263.307(a); see also In the Interest of J.F.C., 96

S.W.3d at 266; Holley, 544 S.W.2d at 371-72.; In the Interest of S.N., 272 S.W.3d

                                          10
at 53; In the Interest of M.R., 243 S.W.3d at 821. We conclude that the Department

established, by clear and convincing evidence, that termination of Father’s parental

rights is in the best interest of X.L. See Tex. Fam. Code Ann. § 161.001(b)(2); In the

Interest of C.A.C., Jr., 2011 WL 1744139, at *1. Accordingly, we overrule Father’s

sole issue and affirm the trial court’s judgment terminating Father’s parental rights.

      AFFIRMED.

                                                     _________________________
                                                        STEVE McKEITHEN
                                                            Chief Justice



Submitted on November 2, 2020
Opinion Delivered December 10, 2020

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                         11